Title: From Benjamin Franklin to Landais, [11 July 1780]
From: Franklin, Benjamin
To: Landais, Pierre


Sir,
[July 11, 1780]
There are on board the Alliance five Cases of Types shipped by Mr. Jona: Williams of Nantes in consequence of My Orders, two of which were shipped when the alliance was at L’Orient last year, the other three were put on board at L’Orient in May last, and for which no Receipt was given.

All these Cases are addressed to Mr. Watson in Connecticut, but as I Since hear that the said Mr. Watson is dead & the purchase of these types being recommended by Governor Trumbull of Connecticut as being much wanted for the public Benefit; I hereby direct you to take proper Care of the said five Cases of Types, and on your Arrival in america to deliver the Same to the Order of his Excellency Governor Trumbull who will apply for the same and for so doing this Shall be your Warrant.
Given at Passy this 11. day July 1780.
To the Commanding Officer on board the Continental frigate Alliance.
